DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes that this application is currently filed without a power of attorney and
is being prosecuted by the inventor. The examiner suggests calling 571-272-0898, the examiner’s
direct line, with any questions about this office action or any problems that arise during the patent process of the instant application. Communication can be done via email but written
authorization is needed, see the end of this office action for further information.
Specification
	The substitute specification received August 14, 2020 has been entered. Although the August 14, 2020 specification satisfies the requirements of the Notice to File Missing Parts mailed June 10, 2020, the instant specification is objected to because of italicized text under “Background” and “Summary” sections.   
	In addition, the specification is not ordered in the requisite order required under 37 CFR 1.77(b) and should be amended according to the following guidelines illustrating the preferred layout for the specification of a utility application:
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Appropriate correction is required.


Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Each claim must be a single sentence, beginning with a capital letter and ending with a period. 
In addition, the only words that are permissible to be italicized in claim 2 are Latin scientific names. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are narrative in form and replete with indefinite language. A claim to a composition  must clearly and positively specify components comprised by the composition. 
The only ingredient recited in claim 1 is an infused oil. It appears that the claimed infused oil is intended to possess additional ingredients by the phrase, “Due to the specific combination of ingredients chosen...”.  However, no “additional ingredients” are recited in claim 1. Subjective properties recited in the claim, such as “superior benefits to the skin” and the list of attributes recited in sections a.-e. of claim 1 do not specify implied “additional ingredients” or further define the infused oil claimed.  The recited phrases, “superior benefits to the skin”; “moisturizing”; “softening”; “reducing redness and inflammation”; “evening skin tone…”; and “improving overall skin appearance”, are abstract concepts that render claim 1 indefinite. The recited phrases do not impart a clear boundary for the intended claim scope. The instant specification does not provide a standard for ascertaining the requisite degree of the recited phrases and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Suggested language to overcome the rejection for claim 1 would be:

 “A composition comprising an oil infused with…”
followed by a list ingredients the oil is infused with.
 
Instant claim 2 begins with the phrase: “This infused oil…”.  Is claim 2 intended to depend from claim 1?  If this is the intension, the following language for claim 2 is suggested:

“The infused oil of claim 1 further comprising…”

	Claim 2 further states that the infused oil is “enhanced by the following properties”, but lists additional ingredients in the composition.  It is unclear how the list of additional ingredients in a.-e. of claim 2 enhance the infused oil, especially since enhanced properties recited are  specific to each of ingredients a.-e.  In addition, the enhanced properties recited for each ingredient a.-e., do not impart a clear boundary for the intended claim scope. The instant specification does not provide a standard for ascertaining the requisite degree of the recited phrases and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
	
	Instant claim 3 begins with the phrase: “the described oil infusion…”.  Is claim 3 intended to depend from claims 1 or 2?  If this is the intension, the following language for claim 3 is suggested:

“The infused oil of claims 1 or 2 formulated for skin care, body care, and hair care applications.”  

	Currently, the only ingredient recited in claim 3 is an oil infusion.

	Please note that the suggested claim language by the examiner is only a suggestion and may not be commensurate with the inventor’s inventive concept for the product claimed.  The examiner-suggested claim language does not imply that the suggested claim language would be patentable over prior art, cited and discussed below. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hilterman (USPgPub 2008/0138446).
Instant claims 1 and 3 appear to be drawn to a composition comprising an infused oil for the skin. No other ingredient within the claimed composition is recited. 
Hilterman anticipates an infused oil for application to the skin, see claims 47, 69, 72, 73, and 77. 
 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hilterman (USPgPub 2008/0138446), Jensen et al. (USPgPub 2009/0143458), Patron et al. (USPgPub 2017/0087199), Oberlies et al. (USPgPub 2020/0289611), and Liu et al. (2017 2nd International Conference on Biological Sciences and Technology (BST 2017). Atlantis Press, 2018.
Instant claim 2 is drawn to an infused oil comprising: 
convallaria majalis (common name lily of the valley)
hibiscus sabdariffa
anemopsis californica
paeonia alba root
simmondsia chinensis oil (common name jojoba oil), as the carrier oil.
Hilterman teaches an infused oil for application to the skin, see claims 47, 69, 72, 73, and 77. In paragraph [0078], Hilterman teaches that the (base) carrier oil for the infusion is jojoba oil.
Hilterman does not teach the jojoba oil infusion comprising lily of the valley. 
Jensen et al. teach adding lily of the valley to a skin cosmetic, see claims 1, 9, 10, 15-18 and paragraph [0089].
One of ordinary skill in the art prior to the effective filing date would have been motivated to have incorporated lily of the valley of Jensen et al. into the jojoba oil infusion of Hilterman to impart a fragrance to the infused oil, see paragraph [0089] of Jensen et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for incorporating lily of the valley of Jensen et al. into the jojoba oil infusion of Hilterman because Hilterman incorporate additional extracts from flowers, see paragraph [0062] and Jensen et al. incorporate jojoba oil, see paragraph [0075].   
	Neither Hilterman nor Jensen et al. teach additionally incorporating hibiscus sabdariffa, as required.
	Patron et al. teach a topical composition comprising hibiscus sabdariffa, see claims 1, 4, and paragraph [0027].
One of ordinary skill in the art prior to the effective filing date would have been motivated to have incorporated hibiscus sabdariffa of Patron et al. into the jojoba oil infusion of Hilterman and Jensen et al. to ease skin irritation, see paragraphs [0007 and 0027] of Patron et al.  One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for incorporating hibiscus sabdariffa of Patron et al. into the jojoba oil infusion of Hilterman and Jensen et al. because Hilterman incorporate additional extracts from flowers, see paragraph [0062].
None of Hilterman, Jensen et al., or Patron et al. mention Anemopsis californica, but Oberlies et al. do, see paragraph [0159].
One of ordinary skill in the art prior to the effective filing date would have been motivated to have incorporated Anemopsis californica of Oberlies et al. into the jojoba oil infusion of Hilterman, Jensen et al., and Patron et al. because Anemopsis californica is appreciated in the prior art as possessing antimicrobial properties and is used to remedy skin infections, see paragraph [0159].
None of Hilterman, Jensen et al., Patron et al., nor Oberlies et al. mention Paeonia alba root (common name white peony root).
Liu et al. teach that the root of the white peony possesses volatile compounds, see “Volatile Components” on page 321.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have incorporated the white peony root of Liu et al. into the jojoba oil infusion of Hilterman, Jensen et al., Patron et al., and Oberlies et al. because white peony root is appreciated as possessing skin anti-aging properties, see the first paragraph under “Summary” on page 324 of Liu et al.
While the prior art cited does not mention the intended functional effects recited in claim 2 regarding what each ingredient aids which skin imperfection, the ingredients taught in the prior art are indistinguishable from the ingredients recited in the claims.  The ingredients taught in the prior art necessarily possess functional attributes that are inseparable from the ingredients themselves. Motivations for combining various combination from ingredients may be distinct from the inventor’s motivations, see the Manual of Patent Examining Procedure (MPEP) § 2144.
For these reasons, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the instant effective filing date, absent unexpected results to the contrary.




 Conclusion
The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references.
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-recources/elossary#

	When responding to this action, please keep the following in mind:
	A proper reply requires a specific format for any amendments. A USPTO Sample Reply to Office actions can be found at:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

	Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims. Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).
	Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s conclusions. Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
	All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.
	Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant's name within forward slashes and the signer’s name must be:
	(A) Presented in printed or typed form preferably immediately below
or adjacent the S-signature, and
	(B) Reasonably specific enough so that the identity of the signer can be readily recognized.

Examples of proper signatures:

    PNG
    media_image1.png
    41
    297
    media_image1.png
    Greyscale


Or, 


    PNG
    media_image2.png
    49
    286
    media_image2.png
    Greyscale


	Pay close attention to any time periods for response and fees set forth in this action. Fees and time periods cannot be waived.
	Applicant should respectfully note that the position of the U.S. Patent and Trademark
Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.
The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible. The examiner may be contacted at any time during prosecution at the below provided number for a scheduled interview.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	The USPTO understands internet e-mail communications may be more convenient for some applicants. However, communication via e-mail poses risks to information confidentiality.
The USPTO will NOT respond via e-mail to any internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
	In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication
(i.e., the authorization cannot be e-mailed to the examiner). Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP § 502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shanon A. Foley/Primary Examiner, Art Unit 1648